Citation Nr: 0023932	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  92-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of residuals of a wound of the left upper 
chest, currently rated as 20 percent disabling.  

2.  Evaluation of residuals of traumatic degenerative disease 
of the right knee, currently rated as 10 percent disabling.  

3.  Evaluation of residuals of a right eye injury, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to March 1948 
and from December 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In June 2000, a video conference hearing was held before H. 
N. Schwartz, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  The 
veteran waived his right to have a hearing in person, before 
a Member of the Board.  During the hearing, the Board Member 
suggested the submission of evidence.  Cf. 38 U.S.C.A. § 5103 
(West 1991); 38 C.F.R. § 3.103 (1999).  The veteran 
subsequently submitted additional evidence directly to the 
Board, along with a written waiver of RO consideration.  
38 C.F.R. § 20.1304 (1999).   

The April 2000 supplemental statement of the case reveals 
that the RO expressly considered referral of the case to the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The residuals of a wound of the left upper chest do not 
result in more than a moderate injury to Muscle Group II.  

2.  The residuals of a wound of the left upper chest 
approximate a restriction of left (minor) shoulder and arm 
motion to 25° from the side.  

3.  Current neurologic residuals of a wound of the left upper 
chest have not been demonstrated.  

4.  The residuals of traumatic degenerative disease of the 
right knee are manifested by a limitation of flexion which 
does not approximate 30 degrees.  There is no subluxation or 
lateral instability.  

5.  The residuals of a right eye injury are manifested by 
corrected central visual acuity of 20/40 and average 
concentric contraction of the field of vision of 26.875 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 30 percent for residuals of a 
wound of the left upper chest have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 
4.14, 4.20 and Codes 5201, 5302 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of traumatic degenerative disease of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.7, 4.59 and Codes 5010, 5260 
(1999).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right eye injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.84a and Codes 6077, 6079, 6080 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for a 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

Rating for Residuals of a Wound of the Left Upper Chest,
 Currently Rated as 20 Percent Disabling

In November 1947, the veteran was hit by a projectile from a 
"line thrown gun" causing a puncture wound beneath the left 
shoulder girdle.  The wound was left open for drainage.  

When the veteran was examined for service in November 1952, 
he indicated that he did not have any injury.  He also 
reported that he was right handed.  The examiner found the 
chest and upper extremities were normal.  

A service medical record dated in February 1953 shows 
complaints of left hand numbness.  At that time, the veteran 
reported that, in 1947, a rod from a line gun entered his 
left shoulder carrying with it a piece of cloth which later 
worked itself out.  The examiner diagramed an old scar on the 
upper lateral left chest.  The scar was not reported to be 
symptomatic.  No muscles deficits were reported.  

On examination for release from active duty, in September 
1954, the veteran's chest and upper extremities were normal.  

On VA examination in November 1990, the veteran gave a 
history of having been struck in the left upper anterior 
chest by a projectile carrying a line from another ship.  A 
petty officer removed the projectile and his arm was placed 
in a sling.  He was not seen by a doctor.  A piece of cloth 
had been pushed into the wound and not removed at the time.  
A few years later, he developed an abscess in the left arm 
and the fabric was expelled when the abscess discharged its 
contents.  The exit wound subsequently healed.  Inspection 
disclosed a 1.5 centimeter linear, macular, almost 
imperceptible scar situated 13 centimeters from the apex of 
the shoulder.  There was a 1.5 by 0.5 pale, macular, well 
healed, slightly tender scar at the level of the left axilla.  
Biceps deep tendon reflexes were 1+ on the left as compared 
to 2+ on the right.  Shoulder elevation was to 150 degrees on 
the left as compared to 180 degrees on the right.  Abduction 
was to 120 degrees on the left as compared to 165 degrees on 
the right.  Internal and external rotation was 70 degrees on 
the left and 90 degrees on the right.  There was tenderness 
on palpation of the bicipital tendon of the left shoulder.  
Neurologic and range of motion deficits were present in the 
left wrist and hand.  The diagnosis was status of penetrating 
wound to the left upper chest region with well healed scars, 
some subjective complaints and functional residuals as noted.  

A February 1991 rating decision granted service connection 
and characterized the disability as the residuals of shell 
fragment wound left arm.  A 10 percent rating was granted 
under Code 7804.  Subsequent rating decisions used different 
diagnoses and rating codes.  The July 1998 rating decision 
listed the disability as residuals of shell fragment wound 
injury left upper chest and assigned a 20 percent rating with 
reference to Codes 8513-5303.  The July 1998 rating decision 
assigned a separate 10 percent rating for tender scars in the 
left chest area, rated under Code 7804.  10 Percent is the 
maximum rating which can be assigned under Code 7804.  

At his July 1991 RO hearing, the veteran testified that he 
was struck by a projectile which was .45 caliber in diameter 
and about 14 inches in length and used to bring over the 
first line for the refueling procedure.  It struck his left 
upper chest area and knocked him down.  It stayed in and a 
Chief Petty Officer pulled it out.  He was not seen by a 
doctor.  Several weeks later he noticed a knot forming on his 
left shoulder, in the armpit area.  It burst 3 years after he 
left service.  The veteran described current symptoms 
including pain and weakness.  

The report of the August 1991 VA examination shows the 
veteran told of being wounded in the left upper chest, close 
to the left upper armpit by the projectile from a line 
throwing gun.  He said the projectile stayed in his chest 
when it apparently surfaced and started to fester.  A doctor 
made a small incision and pulled the projectile out.  
Apparently, it was a small projectile.  The doctor found the 
wound site was very tender to the touch, but he could not 
find any obvious scars from the penetration or extraction of 
the small projectile.  The diagnosis was history of wound to 
the left upper chest.  

On VA examination in September 1997, the veteran reported 
that he was accidentally wounded in 1947 and the projectile 
was immediately pulled out with copious bleeding.  A piece of 
his shirt was left in the wound and the resultant abscess 
drained spontaneously in the area of the posterior upper 
axillary fold on the left, with extrusion of the piece of 
cloth.  The veteran was noted to dress and undress with 
difficulty due to pain in the left shoulder.  The left 
shoulder was painful to palpation.  There was no swelling, 
deformity or instability.  Flexion was 85 degrees and 
abduction was 68 degrees. Internal and external rotation was 
nil and attempts were extremely painful.  Diagnoses were 
pain, atrophy and sensory dysfunction left upper extremity 
with limitation of motion, after gunshot wound to the left 
chest, axillary area in 1947.  Other left upper extremity 
diagnoses were mild degenerative disease left shoulder, 
degenerative disease of the first carpal metacarpal joint, 
and old healed fracture of the first metacarpal.  

Ronald H. Koenig, M.D., reported on his August 1999 
examination of the veteran.  The veteran reported that, in 
1947, a projectile used to shoot a line from one ship to 
another accidentally struck him in the left chest.  The 
projectile was removed and he was seen by a medical corpsman.  
Subsequently, he had a knot in the area with drainage of 
purulent material.  He described weakness and other left 
upper extremity symptoms developing over time.  The doctor 
noted a suggestion of atrophy of the lateral pectoralis on 
the left.  No other muscle atrophy was demonstrated.  Left 
arm movement was restricted at the shoulder, due in part to a 
complaint of pain.  There was no focal motor weakness or 
fasciculations.  Reflexes were active and symmetrical.  The 
doctor's impression was frozen shoulder, suspect brachial 
plexopathy, and cervical disc disease.  

In June 2000, the veteran testified before this Board Member.  
He recounted his injury in service.  He described continued 
chest pain and shoulder symptoms.  He was particularly 
bothered by a frozen shoulder and used a sling.   

The most recent rating decision, in July 1998, continued the 
diagnosis of residuals shell fragment wound injury left upper 
chest.  The disability was rated as 20 percent disabling 
under Codes 8513-5303.  

Muscle Injury

Wounds are generally rated as muscle injuries.  Prior to July 
3, 1997, muscle injuries were rated as follows:  



A slight (insignificant) disability of muscles has the 
following attributes:  

Type of injury: Simple wound of muscle without debridement, 
infection or effects of laceration;  

History and complaint: Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty: healing with good functional results; no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals; 

Objective findings: Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus; no 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1996).  

A moderate disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree; absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection;  

History and complaint: Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles;  

Objective findings: Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)  38 C.F.R. § 4.56(b) 
(1996).  

A moderately severe disability of muscles has the following 
attributes:  

Type of injury: Through and through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization;

History and complaint: Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade; 
record in the file of consistent complaint of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present;  

Objective findings: Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups; indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side;  tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. § 4.56(c) (1996).  

A severe disability of muscles has the following attributes:  

Type of injury: Through and through or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization;  

History and complaint: As under moderately severe (paragraph 
(c) of this section), in aggravated form;  

Objective findings: extensive ragged, depressed, and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in track of missile; x-ray may show minute 
multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile; 
palpation shows moderate or extensive loss of deep fascia or 
of muscle substance; soft or flabby muscles in wound area; 
muscles do not swell and harden normally in contraction; 
tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type; atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56(d) (1996).  

As of July 3, 1997, muscle disabilities will be evaluated 
under the following criteria:  

(a)	An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b)	A through-and-through injury with muscle 
damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  

(c)	For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement.  

(d)	Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows:

(1)	Slight disability of muscles.

(i)	Type of injury.  Simple wound of muscle 
without debridement or infection.  

(ii)	History and complaint.  Service department 
record of superficial wound with brief treatment 
and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this 
section.  

(iii)	Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired 
tonus.  No impairment of function or metallic 
fragments retained in muscle tissue.  

(2)	Moderate disability of muscles. 

(i)	Type of injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

(ii)	History and complaint.  Service department 
record or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of 
this section, particularly lowered threshold of 
fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  

(iii)	Objective findings.  Entrance and (if 
present) exit scars, small or linear, indicating 
short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the 
sound side.  

(3)	Moderately severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section and, if present, 
evidence of inability to keep up with work 
requirements.

(iii)	Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive 
evidence of impairment.

(4)	Severe disability of muscles.

(i)	Type of injury.  Through and through or deep 
penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.

(ii)	History and complaint.  Service department 
record or other evidence showing hospitalization 
for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in 
paragraph (c) of this section, worse than those 
shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with 
work requirements.

(iii)	Objective findings.  Ragged, depressed 
and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:

(A)	X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.

(B)	Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle.

(C)	Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.

(D)	Visible or measurable atrophy.

(E)	Adaptive contraction of an opposing group of 
muscles.  

(F)	Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.

(G)	Induration or atrophy of an entire muscle 
following simple piercing by a projectile.

38 C.F.R. § 4.56 (1999).  62 Fed. Reg. 30235 (June 3, 1997).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Muscle Group II functions in depression of arm from vertical 
overhead to hanging at side (1, 2) and downward rotation of 
scapula (3, 4).  1 and 2 act with Muscle Group III in forward 
and backward swing of the arm.  It includes the extrinsic 
muscles of shoulder girdle: (1) Pectoralis major II 
(costosternal); (2) latissimus dorsi and teres major (teres 
major, although technically an intrinsic muscle, is included 
with latissimus dorsi); (3) pectoralis minor; and (4) 
rhomboid.  An injury to Muscle Group II will be rated as 
noncompensable if slight and as 20 percent disabling if 
moderate.  A moderately severe injury will be rated as 30 
percent disabling if involving the major extremity and as 20 
disabling if involving the minor extremity.  A severe injury 
will be rated as 40 percent disabling if involving the major 
extremity and as 30 disabling if involving the minor 
extremity.  38 C.F.R. Part 4, Code 5302 (1999).  

The current 20 percent rating is appropriate for a moderate 
wound.  The next higher rating would require findings which 
approximate a moderately severe or severe wound.  Here, the 
evidence shows that the veteran sustained a wound from a 
large, low velocity missile.  The wound was promptly treated 
and the only residual was some retained cloth which was later 
expelled through an abscess.  This is not the history which 
wound be associated with a moderately severe or severe wound.  
Further, the suggestion of atrophy noted by Dr. Koenig does 
not approximate the more substantial muscle damage 
characteristic of a moderately severe or severe wound.  While 
the veteran is competent to report his current 
symptomatology, neither his statements, nor his sworn 
testimony at Board and RO hearings described the muscle 
damage associated with moderately severe or severe injuries.  
The findings of the trained medical personnel are more 
probative in determining if the criteria for a higher rating 
are present.  The medical reports provide a consistent 
preponderance of evidence establishing that the wound 
residuals do not approximate moderately severe or severe 
muscle injuries.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 4.7 (1999).  Therefore, a higher rating for 
muscle damage may not be granted.  

Joint Impairment

The Board has also considered rating the disability based on 
joint motion.  The same disability can not be rated twice 
under different codes.  38 C.F.R. § 4.14 (1999).  Since the 
muscles control joint motion, the same disability can not be 
rated under both muscle and joint codes.  However, the 
disability could, in the alternative, be rated under the 
joint codes, instead of the muscle codes, if the joint code 
provided a higher rating.  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm and as 30 
percent disabling for the minor arm.  Limitation of motion of 
the arm to midway between side and shoulder level will be 
rated as 30 percent disabling for the major arm and as 20 
percent disabling for the minor arm.  Limitation of motion of 
the arm at shoulder level will be rated as 20 percent 
disabling for the major or minor arm.  38 C.F.R. Part 4, Code 
5201 (1999).  

The numerous reports show that the examiners have considered 
pain and other limiting factors in measuring the functional 
restriction of left shoulder motion.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 vet. App. 202 (1995).  

On VA orthopedic examination in November 1990, shoulder 
forward elevation was 150 degrees  with 165 degrees 
abduction.  Internal and external rotation was 70 degrees.  
There was tenderness on palpation of the bicipital tendon.  

On the VA neurologic examination in August 1991, reflexes 
were present in all extremities.  There was no evidence of 
atrophy of the shoulder girdle.  There was only limited 
motion of the left arm, 5 or 10 degrees in all directions.  
The veteran complained of aches and cramps on motion.  The VA 
orthopedic examination of August 1991 did not report the 
range of motion.  

On examination in September 1997, there was no swelling, 
instability or deformity of the left shoulder.  Cf. 38 C.F.R. 
§ 4.45 (1999).  There was pain on palpation.  Motion was 
measured with a goniometer.  It was 85 degrees flexion and 68 
degrees abduction.  There was pain throughout the range of 
motion and at the end of motion.  Internal and external 
rotation were nil and attempts were painful.  

In August 1999, a private physician, Ronald H. Koenig, M.D., 
reported an impression of frozen shoulder.  The doctor stated 
that the veteran had a restriction of movement of the left 
arm at the shoulder, due in part to pain.  The doctor did not 
state a range of motion or that there was no motion.  

In 1990, arm motion went above shoulder level.  In 1991, pain 
limited motion to 5 or 10 degrees.  In 1997, although there 
was 85 degrees flexion and 68 degrees abduction, there was 
pain throughout the range of motion and pain on movement is a 
disabling factor.  Cf. 38 C.F.R. § 4.45 (1999).  The Board 
finds that the restriction of left shoulder motion described 
by the private and VA examiners warrants the maximum rating 
assignable for a limitation of motion of the minor arm.  
Thus, a 30 percent rating under Code 5201 will be granted.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.7 (1999).  

30 Percent is the maximum rating for limitation of motion of 
the minor arm under Code 5201.  The Board has considered the 
possibility of assigning a higher rating under other codes.  

There is no evidence of ankylosis of the shoulder ratable 
under 38 C.F.R. Part 4, Code 5200 (1999).  VA X-ray studies 
in November 1990 were interpreted by a doctor as normal.  The 
glenohumeral and acromioclavicular joints appeared normal.  
VA X-rays of September 1997 did not show ankylosis, but only 
slight sclerosis below the shoulder joint at the junction of 
the greater tuberosity and the anatomical neck of the 
humerus.  August 1999 X-rays submitted by the veteran show 
the bony architecture of the left shoulder was intact without 
evidence of fracture or dislocation.  A physician gave an 
impression of a normal left shoulder.  Moreover, since some 
motion remains in the left shoulder and arm, the restriction 
is not analogous to ankylosis.  38 C.F.R. § 4.20 (1999).  

There is no evidence of impairment of the humerus ratable 
under 38 C.F.R. Part 4, Code 5202 (1999).  There is no 
evidence of impairment of the clavicle or scapula ratable 
under 38 C.F.R. Part 4, Code 5203 (1999).   

While the veteran is competent to assert that a higher rating 
is warranted, and his sworn testimony describing symptoms has 
been considered, the medical reports are more probative in 
determining if the disability symptomatology approximates 
criteria for a higher rating.  Here, the medical findings 
provide a preponderance of evidence which establishes that 
the disability does not approximate any applicable criteria 
for a rating in excess of 30 percent.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a (1999).  

Neurologic Impairment

A March 1992 rating decision changed the diagnosis from 
residuals of shell fragment wound left arm to residuals shell 
fragment wound injury left upper chest.  The rating code was 
changed from Code 7804 to Code 8513.  The 20 percent rating 
was assigned at that time.  The most recent rating decision, 
in July 1998, continued the diagnosis and the 20 percent 
rating using Codes 8513-5303.  With this in mind, the Board 
has considered assigning a higher rating based on the left 
upper extremity neurologic deficits.  

Complete paralysis of all radicular groups of peripheral 
nerves, will be rated as 90 percent disabling in the major 
extremity and as 80 percent disabling in the minor extremity.  
Severe incomplete paralysis of all radicular groups will be 
rated as 70 percent disabling in the major upper extremity 
and as 60 percent disabling in the minor upper extremity.  
Moderate incomplete paralysis will be rated as 40 percent 
disabling in the major upper extremity and as 30 percent 
disabling in the minor upper extremity.  Mild incomplete 
paralysis of either upper extremity will be rated as 20 
percent disabling.  38 C.F.R. Part 4, Code 8513 (1999).  
Neuritis (Code 8613) and neuralgia (Code 8713) will be rated 
under the above criteria.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (1999).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis.  38 C.F.R. § 4.123 (1999).  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  38 C.F.R. 
§ 4.124 (1999).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note preceding Code 8510 (1999).  

On the November 1990 VA examination, the veteran complained 
of pain and numbness from the shoulder down.  He reported 
tingling, numbness and weakness in the left hand.  Biceps 
deep tendon reflexes were 1+ on the left compared to 2+ on 
the right.  There was slight hypesthesia to cold and pinprick 
at the level of the 4th and 5th digits of the left hand.  
There was some weakness of left hand grip.  There was no 
evidence of sympathetic reflex dystrophy involving the left 
upper extremity.  

In April 1991, a private chiropractor reported treating the 
veteran for a neuromuscular condition affecting the left 
radial nerve. 

On the VA neurologic examination in August 1991, reflexes 
were present in all extremities.  There was no evidence of 
atrophy of the shoulder girdle.  There was limited motion of 
the left arm.  There was definite weakness of extension and 
flexion of the elbow, wrist and hand grip on the left.  There 
was impairment of sensation over the hand and forearm.  The 
diagnosis was impairment, left brachial plexus, post 
traumatic.  

On VA examination in September 1997, the veteran reported 
pain and pulsations in the area of the wound.  The left upper 
extremity had a feeling of numbness from the shoulder to the 
tips of the fingers, inside and outside of the arm.  The 
veteran had difficulty undressing due to left shoulder pain.  
There was pain on palpation and motion of the shoulder.  Left 
elbow motion as well as pronation and supination of the 
forearm were without pain.  Left wrist motion was painful.  
There was no left wrist drop.  Grip strength in the hands was 
3/4, bilaterally.  The doctor reported that radial, medial 
and lunar nerve motor function was within normal limits.  
However, there was diminished sensory response to pinprick 
and light touch in those nerve distributions.  Further 
electrodiagnostic testing was recommended but the veteran 
refused.  The pertinent diagnosis was pain, atrophy and 
sensory dysfunction, left upper extremity with loss of motion 
after gunshot wound to the left chest axillary area, in 1947.  
There was also degenerative disease of the first carpal-
metacarpal joint on the left and an old healed fracture of 
the left 1st metacarpal.  The doctor felt he could not fully 
assess the left upper extremity pathology because the veteran 
refused testing.  

The August 1999 report of the examination by the veteran's 
private physician, Dr. Koenig, noted a suggestion of atrophy 
of the left lateral pectoralis.  The doctor specified that no 
other atrophy was demonstrated.  Pain restricted left 
shoulder motion.  Otherwise, there was no focal motor 
weakness in the arm, forearm, or wrist.  No fasciculations 
were noted.  Reflexes were active and symmetrical.  Sensation 
of pin, position and vibration was intact.  Brachial 
plexopathy was suspected.  The doctor also diagnosed cervical 
disk disease.  The doctor recommended electrodiagnostic 
testing.  

In July 1991, at an RO hearing, the veteran testified of left 
upper extremity symptoms.  At his June 2000 Board video 
conference hearing, the veteran described upper extremity 
symptoms including numbness, tingling, and loss of grip.  

The veteran has complained of pain, particularly on motion.  
This was considered in the rating based on joint motion and 
the same symptoms can not be rated twice under different 
codes.  38 C.F.R. § 4.14 (1999).  

The veteran testified of symptoms in his left upper 
extremity.  However, as a lay witness, he does not have the 
medical experience and training to determine the cause of 
these symptoms.  Both private and VA doctors recommended 
electrodiagnostic tests.  The veteran specifically refused 
the VA physicians' recommendation for tests.  Consequently, 
the symptoms the veteran has complained of can not be 
associated with his chest wound.  In this case, the 
electrodiagnostic tests were particularly desirable as the 
evidence establishes that the veteran has other problems 
which can cause left upper extremity symptoms:  cervical disc 
disease; and residuals of a fracture of the left wrist with 
symptoms including a limitation of wrist motion.  

As detailed above, the medical reports are more probative 
than the veteran's lay testimony and provide a preponderance 
of evidence which shows that the veteran does not have 
neurologic deficits which would warrant a higher or an 
additional rating for his chest wound residuals.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

Rating for Residuals of Traumatic Degenerative Disease of 
the Right Knee, Currently Rated as 10 Percent Disabling

VA X-ray studies of the right knee, in November 1990, were 
interpreted by a doctor as normal.  On VA examination in 
November 1990, the veteran reported 2 right knee injuries in 
service, accompanied by swelling.  He stated that he 
currently had episodes of giving way, swelling and locking.  
The examiner found knee extension to 0 degrees and flexion to 
140 degrees, bilaterally.  The veteran limped favoring the 
right lower extremity.  Clarke's test and McMurray's sign 
were negative.  There was no laxity of the cruciate or 
collateral ligaments.  No crepitus was audible.  There was no 
tissue swelling, redness or increased heat in the joint.  
Circumferences were bilaterally equal.  The diagnosis was 
right knee arthralgia, post traumatic.  

The February 1991 rating decision granted service connection 
for residuals of traumatic arthralgia, right knee.  A 
noncompensable evaluation was assigned.  

At his July 1991 RO hearing, the veteran presented sworn 
testimony to the effect that his knee was symptomatic on an 
infrequent basis.  He stated that his knee would go out and 
he would go down.  Other symptoms included stiffness and 
swelling.  He described the use of knee braces.  

The report of the August 1991 VA examination reflects that 
the veteran was limping on his right leg.  Flexion of the 
right knee was 45 degrees.  The right knee extended to 0 
degrees.  There was no swelling or effusion.  There was some 
crepitus on motion.  There was slight pain on pressure.  The 
patella was in good position and nontender.  McMurray's test 
was negative.  The veteran was not able to do a partial 
squat.  He was not able to stand on his right heel, right 
toes, or right foot alone.  The X-rays demonstrated no 
significant bone or joint damage.  The diagnosis was history 
of right knee injury.  

The September 1997 VA X-rays revealed mild spurring of the 
tibial spines compatible with degenerative disease and mild 
degenerative disease involving the medial knee joint 
compartment.  The impression was mild degenerative disease.  

On the September 1997 VA examination, the veteran complained 
that his right knee slipped out several times a year, 
followed by swelling.  He reported constant pain.  He said it 
was puffy all the time.  He limped, favoring the right leg.  
The doctor found subpatellar swelling and tenderness to 
palpation.  The knee joint was stable.  There was grating on 
movement.  Measurement of motion with a goniometer showed 
extension to 0 degrees and flexion to 90 degrees.  The 
movements were painful through and at the end of motion.  
Sensory examination revealed decreased proprioception with 
normal light touch and pinprick responses.  Deep tendon 
reflexes were normal.  The diagnosis was mild degenerative 
disease of the right knee.  

The July 1998 rating decision granted a 10 percent rating for 
residuals traumatic degenerative disease right knee.  

During his June 2000 Board video conference hearing, the 
veteran presented sworn testimony.  It was asserted that the 
knee condition had worsened and that he needed a cane to 
walk.  

The Board has considered the various criteria for rating knee 
disabilities.  38 C.F.R. § 4.71a (1999).  There is no 
evidence of ankylosis of the knee ratable under Code 5256.  

The veteran has reported occasional episodes of his right 
knee going out and there is evidence that he uses a knee 
brace.  However, examination by medical professionals has 
consistently shown the knee to be stable.  The ligaments have 
been intact and the tests for instability have been negative.  
While the veteran's testimony is evidence, the reports of the 
trained medical professional are more probative.  These 
establish by a preponderance of the evidence that the veteran 
does not have a slight recurrent subluxation or lateral 
instability which could be assigned a compensable rating 
under Code 5257.  

There is no evidence of semilunar cartilage impairment 
ratable under Code 5258 or Code 5259.  

Arthritis or degenerative disease and a limitation of flexion 
have been demonstrated.  Code 5010 provides that arthritis 
due to trauma, substantiated by X-ray findings, will be rated 
as degenerative arthritis.   38 C.F.R. Part 4, Code 5010 
(1999).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  38 C.F.R. § 4.59 
(1999).  

The evidence here shows that the impairment of right knee 
flexion meets the criteria of 38 C.F.R. § 4.59 and Code 5010 
for a minimum compensable rating.  For the next higher 
rating, based on limitation of flexion, the disability would 
have to be rated under Code 5260.  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1999).  Thus, for a higher rating, the disability would have 
to approximate the functional equivalent of a limitation of 
flexion to 30 degrees.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

While the veteran has testified that his right knee remains 
symptomatic, he has not described limitation of motion or 
limitation of function which would approximate 30 degrees.  
The medical examiners have considered the effects of pain and 
other factors in limiting motion and have reported that the 
range of flexion is much more than 30 degrees.  Thus, the 
preponderance of evidence establishes that the limitation of 
right knee flexion does not approximate 30 degrees, as 
required for a higher rating.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 4.7 (1999).  

The examiners have consistently reported that there is full 
extension to 0 degrees.  The veteran has not reported any 
limitation of extension.  Thus, there is no evidence of a 
limitation of extension ratable under Code 5261.  There is no 
evidence of nonunion or malunion of the tibia or fibula 
ratable under Code 5262.  There is no evidence of genu 
recurvatum ratable under Code 5263.  After considering the 
information provided by the veteran and the medical 
personnel, the Board finds no basis to assign a higher or an 
additional rating for the service-connected right knee 
disability.  38 C.F.R. § 4.71a (1999).  

Rating for Residuals of a Right Eye Injury, 
Currently Rated as 10 Percent Disabling

Review of the veteran's medical history in accordance with 
38 C.F.R. §§ 4.1, 4.2 (1999) reveals that he was hit by a 
baseball in August 1953.  Examination disclosed small 
floating web-like vitreous floaters in the right eye.  The 
fundus was clear.  Intraocular tension was normal.  Vision in 
the right eye was 20/20.  

On examination for separation from service, in September 
1954, vision was 20/20, in both eyes.  

VA examination in November 1990 revealed a vitreous opacity 
in the right eye.  Visual acuity was 20/20, bilaterally.  

In April 1991, Karl E. Ohlsson, O.D., reported the veteran 
had an old retinal scar temporally and a partial field loss 
nasally in his right eye.  The best corrected visual acuity 
was 20/20 in the right and left eyes.  

At his July 1991 RO hearing, the veteran testified that 
floaters blocked his vision.  He described episodes of 
pressure in the eyeball leading to headaches.  He told of his 
eyes tearing.  

On the August 1991 VA eye examination, corrected visual 
acuity was 20/40 on the right and 20/20 on the left.  The 
right fundus had slight macular patches.  

In September 1994, Dr. Ohlsson reported that the veteran 
complained of a feeling of pressure behind the right eye, 
increased tearing, and large floaters in the right eye.  His 
best corrected visual acuity was 20/40 on the right and 20/25 
on the left.  Confrontation fields were reduced nasally on 
the right.  There were minor retention cysts in the lower 
cul-de-sac of the right eye.  Minor lenticular yellowing was 
noted in the right eye.  

The eye portion of the September 1997 VA examination showed 
visual acuity of 20/40 on the right and 20/25 on the left.  
The right eye had posterior vitreous detachment, a large 
chorioretinal scar and early cataract.  It was commented that 
the chorioretinal scar was not usually significant and was 
possibly due to old trauma.  

In March 1999, Michael E. Wilson, O.D., wrote that the 
veteran's best corrected visual acuity was 20/40 on the right 
and 20/30 on the left.  The veteran had: questionable 
asymmetrical optic nerve cupping; cataracts, more advanced in 
the right eye; hyperphoria causing subjective symptoms of 
intermittent double vision; and reduced vision.  The doctor 
commented that the lenticular axial opacities might play some 
role in vertical imbalance.  It was uncertain if the reduced 
vision in the right eye was due to cataracts alone or the 
prior trauma.  

The veteran's eyes were examined for VA in March 2000.  
Corrected visual acuity was 20/40 in the right eye and 20/25 
in the left eye.  The doctor specified that there was no 
evidence of diplopia.  Extra ocular muscle movements were 
full, bilaterally.  The corneas had mild punctate epithelial 
erosions consistent with mild dry eyes, bilaterally.  The 
right eye had a 2+ nuclear sclerotic cataract, 1+ posterior 
subcapsular cataract and trace cortical sclerotic cataract.  
There was a significant vitreous floater in front of the 
macula in the right eye.  The doctor commented that the 
veteran's difficulty seeing out of the right eye, since being 
hit by a baseball in service, was most likely due to the 
vitreous floaters but he also had a significant cataract 
which might be partially trauma related.  A visual field test 
was done.  The doctor concluded that the veteran had 
decreased peripheral vision, slightly decreased central 
vision, an enlarged blind spot and a floater in front of the 
right eye.  

In June 2000, the veteran and his spouse testified before 
this Board member by video conference.  He described watering 
of his eyes.  He reported experiencing double vision.  

Unhealed injury of the eye will be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  The minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a, Code 6009 (1999).  The reports 
of the private and VA medical professionals establishes that 
there is no active pathology.  Consequently, the injury must 
be rated on the residuals.  

First considering visual acuity, absent total blindness, 
visual acuity in the non-service-connected eye is considered 
to be normal.  Villano v. Brown, 10 Vet. App. 248, 250 
(1997).  The service-connected right eye is currently rated 
as 10 percent disabling.  A 20 percent rating would require 
corrected visual acuity in the service-connected eye to be 
20/200 or worse.  38 C.F.R. Part 4, Code 6077 (1999).  The 
private and VA doctors agree that the corrected visual acuity 
of the right eye is 20/40, which does not approximate the 
criteria for the higher rating.  Therefore, a higher rating 
can not be assigned based on impairment of central visual 
acuity.  

The veteran's visual fields were tested for the recent VA 
examination.  


Normal Degrees
Degrees on 
March 2000 
Examination
Degrees 
Difference
Temporally
85
35
50
Down 
temporally
85
35
50
Down
65
25
40
Down nasally.
50
20
30
Nasally.
60
20
40
Up nasally.
55
25
30
Up
45
25
20
Up temporally
55
30
25



Total degrees 
difference 285

Computing the average concentric contraction of the visual 
field in accordance with 38 C.F.R. § 4.76a, the total degrees 
difference is subtracted from 500 and the difference is 
divided by 8 resulting in the average contraction for rating 
purposes.  Here, 285 subtracted from 500 is 215 degrees.  215 
degrees divided by 8 is 26.875 degrees.  

Unilateral concentric contraction of the field of vision to 
30 degrees but not to 15 degrees will be rated as 10 percent 
disabling.  The veteran's average contraction falls within 
these perimeters and supports the current 10 percent rating.  
38 C.F.R. § 4.84a, Code 6080 (1999).  The next higher rating, 
20 percent, would require a unilateral contraction between 15 
and 5 degrees and there is no evidence of a visual 
contraction to that extent.  

The Board has considered other bases for assigning a higher 
rating and finds that all applicable criteria for a rating in 
excess of 10 percent would require either a greater 
impairment of vision or a greater loss of the field of 
vision.  While the veteran is competent to assert that his 
eye disability has worsened, the private and VA medical 
reports provide the most probative evidence and establish by 
a preponderance of evidence that the veteran's service-
connected eye disability does not approximate any applicable 
criteria for a rating in excess of 10 percent.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 4.84a (1999).  
Consequently, a higher evaluation is denied.  There is no 
doubt to be resolved.  


ORDER

A 30 percent rating for residuals of a wound of the left 
upper chest is granted, subject to the law and regulations 
governing the payment of monetary awards.  

A rating in excess of 10 percent for residuals of traumatic 
degenerative disease of the right knee is denied.  

A rating in excess of 10 percent for residuals of a right eye 
injury is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

